Citation Nr: 1728518	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  12-19 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel



INTRODUCTION

The Veteran had honorable active duty service with the United States Army from January 1971 to April 1973.  The Veteran received the Vietnam Service Medal and the Vietnam Campaign Medal, among other medals.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In December 2014, the Board remanded the Veteran's claim for further evidentiary development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in an April 2016 supplemental statement of the case (SSOC).  

The Board notes that prior to his current representation, the Veteran was represented by the Disabled American Veterans (DAV).  VA received a signed VA Form 21-22 in October 2015 changing representation from the DAV to the Texas Veterans Commission.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


FINDING OF FACT

The Veteran's PTSD most closely approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and conversation normal.  



CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For claims for increased ratings, the law requires that the duty to notify is satisfied and that the claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2016) (harmless error).  

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.  

The Board also finds that the duty-to-assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, not obtained relevant, available evidence.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2016).  

The RO provided the Veteran with VA examinations for his PTSD in August 2011 and September 2015.  The September 2015 VA examination report is of specific relevance, as the examination was conducted in response to the December 2014 Board Remand directives, and it reflects the findings of the most recent VA examination.  

The September 2015 VA examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disability on the Veteran's daily living.  Further, the September 2015 VA examination is predicated on a full reading of the STRs as well as the private and VA medical records contained in the claims file.  The examiner considered all of the pertinent evidence of record, including the contentions of the Veteran, and provided a complete rationale for the opinion stated.  

Furthermore, as will be explained in detail below, the Veteran does not meet the schedular criteria for his TDIU claim.  The Veteran has been afforded examinations to determine the severity of his service-connected PTSD, and the examiners have commented on the functional impact of the disability.  As such, a VA general medical examination for the purposes of aiding his TDIU claim is not necessary and further development is not warranted.  

As such, based on the foregoing, the Board finds that the VA examination reports of record are adequate for deciding the appeal and that no further VA examination or medical opinion is required to fulfill VA's duty to assist.  See Barr. v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board concludes that there has been substantial compliance with all prior Board Remand directives, and no further development in this regard is necessary.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999).  Accordingly, the duty to assist is also met.  

II.  Increased Schedular Rating  

The Veteran is appealing the original assignment of disability evaluation following the award of service connection for PTSD.  See September 2011 rating decision.  As such, the severity of the disability at issue is to be considered during the entire period from the initial assignment of a disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  

The Board has reviewed all of the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Ratings Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as a "staged" rating and is irrespective of whether an initial or established rating.  Fenderson, supra; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  
38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Veteran contends that he is entitled to an initial increased rating for his PTSD, which is currently rated as 30 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  This Diagnostic Code provides that PTSD should be rated under the General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  

Under the general formula, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.   Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  
The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See 38 C.F.R. § 4.130.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir. 2013) the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 
§ 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 
"§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  79 Fed. Reg. 45,093, 45, (Aug. 4. 2014).  The RO certified the Veteran's appeal to the Board in August 2016; hence; DSM-5 is for application in this claim.  Nonetheless, with the adoption of the DSM-5, the general rating criteria remain the same, aside from no longer assigning a GAF score.  38 C.F.R. § 4.126(d).  
On VA psychiatric examination in August 2011, the Veteran reported that he had been married for 32 years.  He indicated that he and his wife have frequent arguments.  He indicated that he had good relationships with his 3 adult children.  The Veteran worked for a computer repair company for 30 years.  He described his relationship with the supervisor as good and his relationship with his co-workers as fair.  

The Veteran reported recurring distressing dreams of his service in Vietnam.  He said that he sometimes jumps when he hears a car backfiring.  The examiner noted that the Veteran demonstrated avoidance of stimuli associated with the trauma by his efforts to avoid thoughts, feelings, or conversations associated with the trauma.  During the examination, the Veteran did not answer questions about Vietnam and avoided conversations related to Vietnam.  

The Veteran also endorsed feelings of detachment or estrangement from others, as he stated that he did not have the same carefree attitude after the war.  He reported irritability with his wife and co-workers.  He also indicated problems with concentration, as he reported getting confused with things that he would see or read.  He described difficulty falling or staying asleep.  He had problems with exaggerated startle response and hypervigilance after service.  

A mental status examination revealed that orientation was within normal limits and that behavior was appropriate.  The Veteran maintained good eye contact, and affect and mood were normal.  Communication was grossly impaired, as he had a tendency to mumble and was hard to understand at times.  He reported that he had trouble expressing himself and explaining things.  The Veteran showed impaired attention and/or focus.  There was no report of a history of delusions or hallucinations.  He denied suicidal or homicidal ideation.  His appearance and hygiene were appropriate.  His judgment appeared intact, and his memory was within normal limits.  

The examiner diagnosed PTSD and assigned a GAF score of 62.  The examiner noted that the Veteran described his symptoms as being in the overall mild range of severity. 

In a July 2012 written statement, the Veteran wife's described his difficulties upon return from Vietnam.  She described him as paranoid and physically abusive at times.  She noted that at times, he would demonstrate extreme and dangerous behavior.  She indicated that he would demonstrate this behavior when he believed that his family was plotting against him.  In addition, she noted that the Veteran would express fear of abandonment.  
On VA examination in September 2015, the Veteran reported that he had been married for 34 years and described his relationship with his 3 adult children as "ok."  He reported that he talked to his friends three times a week.  

The Veteran reported that he retired from his job as a computer service technician in July 2015 due to being unable to see out of his left eye.  No other notable remarks were made with regard to the Veteran's work history.  

On mental status examination, the Veteran was alert and oriented to time, place, and person.  His dress and grooming were appropriate to the situation.  Mood and affect were subdued.  Thoughts were logical and goal-directed.  Speech was clear, relevant, and coherent.  The Veteran indicated that his sleep had been poor for a long time, which interfered with his energy.  The examiner noted that he was diagnosed with sleep apnea.  The Veteran reported that he was sad and upset frequently, but that he manages his anger fine with medication.  He indicated that he is depressed about how life is and his relationship with his wife.  

The examiner noted that the symptoms that the Veteran reported on examination were best described by unspecified depressive disorder.  The examiner further noted that the Veteran's depressive disorder was less likely than not related to his active service or his service-connected disorder.  The examiner concluded that the Veteran's symptoms of PTSD were in remission or caused no functional impact.  The examiner attributed any occupational or social impairment to the Veteran's unspecified depressive disorder.  

The aforementioned evidence reflects that the Veteran's psychiatric disorder has been manifested by symptoms such as depressed mood, anxiety, nightmares, flashbacks, intrusive thoughts, difficulty in establishing and maintaining effective relationships, and problems with concentration.  The currently assigned 30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411contemplates such symptomatology, and includes depression, sleep impairment, mild loss of concentration/memory, and suspiciousness productive of occasional decrease in work efficiency.  

However, at no point during the period of the appeal has the service-connected PTSD been shown to have met the criteria for the higher rating of 50 percent or higher.  

As noted above, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

Significantly, the probative evidence does not show such symptoms as circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impaired judgment or impaired abstract thinking.  

The Veteran does demonstrate some impairment of affect, mood, motivation and cognition.  However, there is no lay or medical evidence of cognitive impairment to the extent of retention of only highly learned material or failing to complete tasks.  These symptoms, while impacting his industrial employment (as already recognized by an assigned 30 percent rating), have not resulted in any lost time from work and have not significantly interfered with his ability to maintain social relationships with his family and others.  He indicated that he talked to friends three times a week.  Prior to retirement in July 2015, he had worked at the same job for many years and had not reported any interpersonal difficulties at work.  Accordingly, the Board finds that this impairment does not support the assignment of a 50 percent rating.  

Additionally, the September 2015 VA examiner also determined that the Veteran's psychiatric symptoms were attributable to an unspecified depressive disorder.  The examiner further noted that the Veteran's PTSD, which was determined to be of mild severity by the August 2011 VA examiner, was in remission.   These impressions tend to weigh against a rating greater than 30 percent.

Furthermore, the GAF scores assigned during this period do not tend to support the assignment of a higher rating.  As indicated, the Veteran was assigned a GAF score of 62 during the course of the period on appeal.  A GAF of 61 to 70 is defined as some mild symptoms of some difficulty in social, occupational, or school functioning.  A GAF score of 71 to 80 is defined as, if symptoms are present, transient and expectable reactions to psychosocial stressors.  Thus, the medical examiner's assessment of the Veteran's overall psychological, social, and occupational functioning is reflective of mild symptomatology throughout the appeal period - which is consistent with the 30 percent rating assigned.  

The Veteran's previous representative argued for entitlement to a 70 percent rating, but has not identified specific facts which support this conclusion.  Here, there is no lay or medical evidence of the examples supporting a 70 percent rating such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene or inability to establish and maintain effective relationships.   See 38 C.F.R. § 4.130.  

As discussed above, the Veteran does demonstrate some aspects of difficulty in adapting to stressful circumstances.  However, when considering the totality of all the evidence, as instructed by Mauerhan and Vazquez-Claudio, the Veteran's overall symptoms have not resulted, or more closely approximated, social and occupational impairment with reduced reliability and productivity warranting a 50 percent rating or higher.  

Accordingly, the Board finds that an initial rating in excess of 30 percent for PTSD is not warranted.  In so finding, the Board has considered the description of symptoms and functioning by the Veteran and his spouse as competent and credible evidence in support of the claim.  However, as it pertains to the overall impairment of social and occupational functioning, the Board places greater probative weight on the mental status examinations and clinic impressions of the VA examiners who have greater training and expertise in evaluating impairment associated with a psychiatric disability.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  

For the foregoing reasons, the Board concludes that there is no basis for staged rating of the Veteran's PTSD, as his symptoms have been primarily the same throughout the appeal period.  In this regard, the Board finds that increased rating for this disability is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. §°5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55-56.  


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD is denied.  






____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


